Doer, J.
(dissenting). Under the provisions of section 116 and section 170 of the Decedent Estate Law and for the reasons stated in the opinion by the learned Special Term, I dissent and vote to affirm the orders and judgment appealed from in all respects except one; viz., to modify on plaintiff’s appeal so as to direct judgment against Max S. Weil as distributee. Special Term did not pass on the merits of plaintiff’s application for resettlement in that respect, but denied that motion because an appeal had already been taken; in the circumstances disclosed, that denial was proper and the order of May 2, 1950, should be affirmed; but this court may and should consider the merits; and there is no merit whatever to any claim that Max S. Weil as a distributee should be treated differently from the other distributees similarly situated against whom judgment has been granted in plaintiff’s favor.
For the reasons stated, I dissent and vote to affirm on defendants’ appeal and to modify in the one respect above noted on plaintiff’s appeal and, as so modified, to affirm the orders and judgment appealed from.
Gleuuou, J. P., Callahah, Yah Yooehis and Shieutag, JJ., concur in Per Curiam opinion; Does, J., dissents in opinion.
Order granting plaintiff’s motion for summary judgment and the judgment entered thereon reversed with one bill of costs to defendants-appellants and the motion denied; order denying defendants’ motion for summary judgment reversed and the *242motion granted and judgment is directed to be entered dismissing the complaint herein, with costs. Appeal by plaintiff from order denying its motion to resettle the order granting summary judgment dismissed, without costs. Settle order on notice.